 Case 1:20-cv-13558-NLH-KMW Document 1 Filed 09/30/20 Page 1 of 9 PageID: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

  Lauren Pluto aka Lauren Garretson, individually
  and on behalf of all others similarly situated,                         Civil Action No:
                                              Plaintiff,
                                                                           CLASS ACTION COMPLAINT

                                                                            DEMAND FOR JURY TRIAL




            -v.-

  Convergent Outsourcing, Inc.,
  and John Does 1-25.

                                          Defendant(s).


       Plaintiff Lauren Pluto aka Lauren Garretson ("Plaintiff") by and through her attorneys,

Stein Saks PLLC as and for her Complaint against Defendant Convergent Outsourcing, Inc.

(hereinafter “Convergent”) individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.



                         INTRODUCTION/PRELIMINARY STATEMENT

       1.          Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

                                                                                                     1
Case 1:20-cv-13558-NLH-KMW Document 1 Filed 09/30/20 Page 2 of 9 PageID: 2




  concluded that “existing laws…[we]re inadequate to protect consumers,” and that “‘the effective

  collection of debts’ does not require ‘misrepresentation or other abusive debt collection

  practices.’” 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to “insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After

  determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et. seq.

  and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in this action

  pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where the Plaintiff resides as well as where a substantial part of the events or omissions giving

  rise to this claim occurred.

                                 NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under

  §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act (“FDCPA”), and

     6.      Plaintiff is seeking damages and declaratory relief.



                                             PARTIES
Case 1:20-cv-13558-NLH-KMW Document 1 Filed 09/30/20 Page 3 of 9 PageID: 3




     7.      Plaintiff is a resident of the State of New Jersey, County of Gloucester, with

  an address of 123 Ohio Avenue, Williamstown, NJ 08094.

     8.      Defendant Convergent is a "debt collector" as the phrase is defined in 15 U.S.C.

  § 1692(a)(6) and used in the FDCPA with an address for service at c/o C T Corporation System,

  28 Liberty Street, New York New York 10005.

     9.      Upon information and belief, Defendant Convergent is a company that uses the mail,

  telephone, and facsimile and regularly engages in business the principal purpose of which is to

  attempt to collect debts alleged to be due another.

     10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.



                                    CLASS ALLEGATIONS

     11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.     The Class consists of:

             a. all individuals with addresses in the State of New Jersey;

             b.   to whom Defendant Convergent sent a collection letter attempting to collect a

                  consumer debt;

             c. containing deceptively worded settlement offers;

             d. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.

     13.     The identities of all class members are readily ascertainable from the records of
Case 1:20-cv-13558-NLH-KMW Document 1 Filed 09/30/20 Page 4 of 9 PageID: 4




  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     15.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e.

     16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor her attorneys have any interests, which might cause them not to vigorously pursue this

  action.

     17.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as
Case 1:20-cv-13558-NLH-KMW Document 1 Filed 09/30/20 Page 5 of 9 PageID: 5




                to all members of the Plaintiff Class and those questions predominance over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendants’ written communications to consumers, in the forms

                attached as Exhibit A violate 15 USC §l692e.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiffs and all members of the Plaintiff Class have claims arising out of

                the Defendants' common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff have no interests that are adverse to the absent

                class members. The Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

     18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is
Case 1:20-cv-13558-NLH-KMW Document 1 Filed 09/30/20 Page 6 of 9 PageID: 6




  superior to other available methods for the fair and efficient adjudication of the controversy.

      19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).



                                 FACTUAL ALLEGATIONS

      20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

      21.     Some time prior to August 29, 2020, an obligation was allegedly incurred to Sprint

  by the Plaintiff.

      22.     The Sprint obligation arose out of transactions in which money, property, insurance

  or services which are the subject of the transactions were primarily for personal, family or

  household purposes, specifically telecommunication services.

      23.     The alleged Sprint obligation is a “debt” as defined by 15 U.S.C. §1692a(5).

      24.     Sprint is a “creditor” as defined by 15 U.S.C. §1692a(4).

      25.     Defendant Convergent, a debt collector, was contracted by Sprint to collect the

  alleged debt which originated with Sprint

      26.     Defendants collect and attempt to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.



                         Violation I – August 29, 2020 Collection Letter
Case 1:20-cv-13558-NLH-KMW Document 1 Filed 09/30/20 Page 7 of 9 PageID: 7




      27.     On or about August 29, 2020, Defendant Convergent sent Plaintiff a collection letter

  (the “Letter”) regarding the alleged debt currently owed to Defendant Sprint See Exhibit A.

      28.     The collection letter states: “We have been authorized to accept payment of 20% of

  the total balance, which is $106.73, in exchange for which Sprint will recall your account and

  cease all collection activity. If you are interested in taking advantage of this offer, call our office

  within 14 days of the date of this notice. Please note that this is not an offer to accept 20% of

  your debt as payment in full, but an offer for Sprint to remove your account from further

  collection efforts. We are not obligated to renew this offer.”

      29.     The letter is deceptive because it implies that in exchange of 20% of the balance the

  consumer will achieve some form of settlement, when in actuality it is unclear what form of

  settlement the letter is offering.

      30.     The letter states that Sprint will recall the account and cease all collection activity

  but does not clarify what will occur with the rest of the balance and whether the rest of the

  balance would be collected by another collection company in the future.

      31.     Nor does the letter clearly state that the account will be reinstated upon payment of

  20% of the balance.

      32.     The letter deceives and misleads the consumer by implying that paying 20% would

  achieve results akin to a settlement offer, when in reality the Defendant’s offer contains no

  significant benefits and is unclear to what the benefits of the settlement would actually be.

      33.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

  Plaintiff has been damaged.

                                COUNT I
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692e et seq.
 Case 1:20-cv-13558-NLH-KMW Document 1 Filed 09/30/20 Page 8 of 9 PageID: 8




       34.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       35.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       36.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       37.     Defendant violated said section by:

               a. Making a false and misleading representation in violation of but not limited to

                   §1692e (10).

       38.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e, et seq. of the FDCPA and is entitled to actual damages, statutory

   damages, costs and attorneys’ fees.




                                      DEMAND FOR TRIAL BY JURY

       39.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.



                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Lauren Pluto aka Lauren Garretson, individually and on behalf of all

others similarly situated, demands judgment from Defendant Convergent, as follows:



       1.      Declaring that this action is properly maintainable as a Class Action and certifying
Case 1:20-cv-13558-NLH-KMW Document 1 Filed 09/30/20 Page 9 of 9 PageID: 9




   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


DATED, this 29th day of September, 2020

                                                            /s/Raphael Deutsch
                                                    Raphael Deutsch, Esq.
                                                    Stein Saks, PLLC
                                                    Attorneys for Plaintiff
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    (P): (201) 282-6500 ext. 107
                                                    (F): (201) 282-6501
                                                    (E) rdeutsch@steinsakslegal.com
                                                    Attorneys For Plaintiff
